LOWELL, District Judge.
The libellant served as second mate on the defendants’ ship on a voyage from Galveston to Liverpool, and thence towards San Francisco, until the vessel was unfortunately burned at sea. The libellant landed at one of the Marquesas islands after a long and difficult voyage in a boat which he commanded. The captain’s boat and all in it were lost; the mate’s boat arrived at land, but neither that officer nor any of the crew were within reach to be examined as witnesses in this case. The owners paid the libellant his wages, at the agreed rate, to the time of the loss of the vessel; but he maintains that he was engaged at Galveston one month earlier than is shown by the shipping articles; that *1322he received one month’s less advance than they express, and that he served as first mate during a part of the voyage after leaving Liverpool. (The judge then examined the evidence, and decided that the wages had been fully paid.)
The libellant asks salvage for the boat; but as the boat appears to have saved him quite as much as he the boat, that account is in equilibrio. Libel dismissed.